168                         January 10, 2013                             No. 3

              IN THE SUPREME COURT OF THE
                    STATE OF OREGON

                   STATE OF OREGON,
                   Respondent on Review,
                              v.
                  FRANK LUMPKINS, JR.
                    Petitioner on Review.
          (CC C082003CR; CA A141532; SC S059173)
    On review from the Court of Appeals.*
    Argued and submitted September 19, 2011.
   Kenneth A. Kreuscher, Portland Law Collective, Portland,
argued the cause and ﬁled the brief for petitioner on review.
With him on the brief was Travis Eiva.
   Doug M. Petrina, Assistant Attorney General, Salem,
argued the cause and ﬁled the brief for respondent on
review. With him on the brief were John R. Kroger, Attorney
General, and Mary H. Williams, Solicitor General.
   Kendra M. Matthews, Ransom Blackman LLP, Portland,
ﬁled the brief for amicus curiae ACLU Foundation of Oregon,
Inc.
   Before Balmer, Chief Justice, Kistler, Walters, and
Linder, Justices, and Durham and De Muniz, Senior Judges,
Justices pro tempore.**
    The decision of the Court of Appeals and the judgment
of the circuit court are afﬁrmed by an equally divided court.




______________
    ** Appeal from Washington County Circuit Court, Mark Gardner, Judge. 240
Or App 323, 245 P3d 703 (2010).
    ** Landau, Brewer, and Baldwin, JJ., did not participate in the consideration
or decision of this case.
Cite as 353 Or 168 (2013)                                                    169


    A police ofﬁcer noticed defendant’s vehicle in a neighborhood that the ofﬁcer
regularly patrolled. Because the vehicle looked out of place, the ofﬁcer checked
the vehicle’s license plate against a database maintained by the Driver and Motor
Vehicles Division (DMV) of the Department of Transportation. The ofﬁcer learned
that registered owner’s license was suspended and stopped the vehicle. Defendant,
the registered owner, was arrested for felony driving while suspended. At trial
defendant moved to suppress the information obtained from the DMV database,
arguing that by retrieving the information, the ofﬁcer had violated Article I, sec-
tions 9 and 20, of the Oregon Constitution. The trial court denied the motion to
suppress and convicted defendant, and the Court of Appeals afﬁrmed the trial
court’s judgment.
    The decision of the Court of Appeals and the judgment of the circuit court are
afﬁrmed by an equally divided court.